Title: To Alexander Hamilton from William North, 4 June 1797
From: North, William
To: Hamilton, Alexander


Duanesburg [New York] June 4, 1797. “The necessary papers respecting our Contest with Voght, will I hope be forwarded to you.… Our situation with respect to this business is not pleasant, As it is Our firm belief that the farms in dispute are our property, it is disagreeable to see them in a situation from which we can neither derive benefit, nor prevent Waste & Spoil.… We rely on your friendship to finish the Vexatious business as soon as possible, it is not on the friendship of an Atty or Councillor, but on that of Colonel Hammilton we rely.”
